DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is in response to amendments filed on 07/14/2022.
	Claims 1, 5, and 9 have been amended and claim 16 has been added.
	Claims 1-16 are pending.


Claim Objections
Although Applicant’s amendments to claim 5 obviate the previously raised claim objection, newly added claim 16 is objected to because of the following informality:  

2.	Claim 16 recites instances of “the cloud workload provision request”. Although these recitations are understood to refer to the at least a cloud workload provision request received in claim 1, from which claim 16 depends, Applicant is urged to amend “the cloud workload provision request” to “the received cloud workload provision request”, as it is referred to in claim 1, in order to provide clear and consistent antecedent basis.

	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Although Applicant’s amendments to claims 1, 5 and 9 obviate the previously raised rejections of claims 1-15 under 35 U.S.C. 112(b), claims 1-16 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, for the following reason:

3.	Claims 1, 5, and 9 have been amended to recite, “wherein the numerical workload provision scaling factor is a single numerical value associated with at least two workload resources that are associated to the received cloud workload provision request” at the end of the claims associated with an alternative limitation recited after an “or” statement. It is therefore unclear whether this newly added limitation only refers to the numerical workload provision scaling factor in the case of readjusting a capacity of at least one workload resource using the retrieved at least one workload profile that is selected for provisioning, or whether it is intended to apply to any numerical workload provision scaling factor disclosed in the claims.
	For purposes of examination, it is interpreted that any numerical workload provision scaling factor in the system is a single numerical value associated with at least two workload resources that are associated to the received cloud workload provision request.
	Claims 2-4, 6-8, and 10-16 are rejected in view of their respective dependencies from claims 1, 5, and 9.


Response to Arguments

4.	Applicant's arguments regarding the applied references allegedly not disclosing the limitations of independent claims 1, 5, and 9 have been fully considered but they are not persuasive. Specifically, Applicant argues that the Cropper reference, relied upon for teaching the numerical workload provision scaling factor, fails to disclose “wherein the numerical workload provision scaling factor is a single numerical value associated with at least two workload resources for the received cloud workload provision request”, as amended.
	Applicant acknowledges that Cropper teaches a scaling factor but submits that, in Cropper, a workload has many scaling factors each corresponding to one particular resources/characteristic of the workload, in contrast to the claims which have been amended to specify that the scaling factor is a single numerical value associated with at least two workload resources. Although Cropper does disclose scaling factor data that can include more than one scaling factor (number of transactions, number of users, number of objects for storage, number of entities being accessed/managed, target scaling goals, etc), paragraph [0055] of Cropper cited below expressly teaches a transaction number scaling factor, represented by a single numerical value, being mapped to both processor and storage resource requirements. This is unambiguously within the score of a numerical workload provision scaling factor that is a single numerical value (number of transactions) associated with at least two workload resources (processor and memory) that are associated to the received cloud workload provision request, as claimed.
	The rejection is therefore maintained.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner et al. (US 2017/0168729) in view of Cropper et al. (US 2017/0075728).

Regarding claim 1, Faulkner teaches a method for cloud workload provisioning, the method comprising: 
receiving at least a cloud workload provision request containing at least one parameter (the request for the new workload may be received by a user interface module, [0064]; the request includes a tag that identifies a workload type and/or a service level objective, [0064]; a request is received for a new workload or a move to a workload to a new volume. The workload request includes a tag, [0089]); 
classifying the received cloud workload provision request into one of a plurality of categories based on the at least one parameter (Using the tag, the comparable generator 223 identifies similar workloads, [0064]; The tag in the workload request provides a descriptor for classifying and describing the workload type, [0089]);  
calculating, using at least one workload profile of a historic data set and the at least one parameter of the received cloud workload provision request (using the tag information, the comparable generator 223 determines a workload that is comparable to the requested workload, [0091]; Once the comparable workload is identified, the comparable generator 223 obtains the current and historical performance data to predict the performance of the requested workload, [0091]), a numerical workload provision factor for the received cloud workload provision request (determine coefficients for predicting the expected performance of the requested workload. In one aspect, a linear predication mathematical model may be used to provide the expected range using coefficients for the collected QOS data 125, [0094]); 
readjusting the cloud workload provisioning based on the numerical workload provision factor (Based on the resource information, in block B614, an output is generated by the comparable generator 223 that provides a best resource match for the requested workload, [0102]); and 
provisioning the cloud workload provision request based on the numerical workload provision factor (allocating by the processor the resource to the requested workload, [0106]), 
wherein the readjusting comprises: 
retrieving the at least one workload profile associated with the numerical workload provision factor (Once the comparable workload is identified, the comparable generator 223 obtains the current and historical performance data to predict the performance of the requested workload, [0091]); and 
readjusting a selection of workload resources using the retrieved at least one workload profile that are selected for provisioning (Based on the resource information, in block B614, an output is generated by the comparable generator 223 that provides a best resource match for the requested workload, [0102]) or 
readjusting a capacity of at least one workload resource using the retrieved at least one workload profile that is selected for provisioning.  
	However, Faulkner does not explicitly disclose the numerical workload provision factor is a scaling factor, wherein the numerical workload provision scaling factor is a single numerical value associated with at least two workload resources that are associated to the received cloud workload provision request.
	Cropper teaches a numerical workload provision scaling factor (the set of scaling factor data (e.g., which influences resource requirements) can include the number of users accessing the system, the number of entities being stored, etc. In embodiments, the set of scaling factor data can include a set of transaction processing scaling factor data 421 (e.g., number of transactions), a set of user access scaling factor data 422 (e.g., number of users), a set of entity storage scaling factor data 423 (e.g., number of objects for storage), a set of product usage scaling factor data 424 (e.g., number of entities being accessed/managed), or a set of provider-defined scaling factor data 425 (e.g., target scaling goals for the workload), [0053]; the cloud manager user 526 may request to create a virtual machine for a flavor having a specific workload. At flow operation 507, the shared pool manager 507 can retrieve/receive scaling factors for the workload from the registry 521, [0071]), wherein the numerical workload provision scaling factor is a single numerical value associated with at least two workload resources that are associated to the received cloud workload provision request (the set of workload resource data may indicate or map-to one or more configurations (e.g., based on one or more parameters/inputs/scaling factors). For example, the registry may store mappings of ranges to requirements (e.g., 1-500 transactions maps to 1 processor and 4 gigabytes of memory, 501-1000 transactions maps to 2 processors and 8 gigabytes of memory), [0055]); 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize scaling factors in the system/method of Faulkner as suggested by Cropper as way to gauge and manage resource allocation, such as memory and processor requirements. One would be motivated to combine these teachings because associating scaling factor metrics with a particular workload would efficiently provide resource requirement information to predict and apply resource usage for similar workloads. 

Regarding claim 2, Faulkner teaches the method as claimed in claim 1, further comprises: 
identifying a first of the at least one parameter associated with the cloud workload provision request, the first of the at least one parameter comprises: an input capacity needed by a workload associated with the cloud workload provision request (workloads are defined based on incoming input/output (I/O) requests (i.e., read and write requests) and use resources within storage system 202 for processing I/O requests, [0056]) or an expected output capacity of the workload in terms of responses to user accesses per second.  
However, Faulkner does not explicitly disclose the input capacity in terms of a number of users accessing the workload.
Cropper teaches a first at least one parameter comprising: an input capacity needed by a workload associated with the cloud workload provision request in terms of a number of users accessing the workload (scaling factor values may have initially had 200 transactions per hours with 15 users having access, [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a number of users for a workload in the system/method of Faulkner as suggested by Cropper as a useful metric to determine resource allocation. One would be motivated to combine these teachings because the number of users accessing the system would impact the processing and storage capacity required to efficiently satisfy the workload.

Regarding claim 3, Faulkner teaches the method as claimed in claim 1, further comprises: 
identifying a second of the at least one parameter associated with the cloud workload provision request, the second of the at least one parameter comprises: a resource, a load, a capacity, an affinity, a load distribution, or a type of job (The workload type 622 identifies the workload type. This information is indicated by the tag, [0104]). 
 
Regarding claim 4, Faulkner teaches  the method as claimed in claim 1, wherein calculating the numerical workload provision scaling factor, further comprises: 
matching the at least one parameter received in the cloud workload provision request with at least one historical workload parameter pre-stored in the at least one workload profile of the historic data set (Data structure 125 stores information regarding a plurality of workloads identified by a workload identifier 620. The workload type 622 identifies the workload type. This information is indicated by the tag. The workload performance data 624 includes the historical data 624A and current data 624B, [0104]; determining by the processor a comparable workload using the tag information; obtaining by the processor current and historical performance data associated with the comparable workload, [0106]); and 
calculating, if a match is found, the numerical workload provision factor (After collecting the minimal QOS data, performance manager 121 generates an expected range (or threshold values) predicting future behavior of the QOS data, [0057]).  
However, Faulkner does not explicitly disclose the numerical workload provision factor is a scaling factor.
Cropper teaches a numerical workload provision scaling factor (the set of scaling factor data (e.g., which influences resource requirements) can include the number of users accessing the system, the number of entities being stored, etc. In embodiments, the set of scaling factor data can include a set of transaction processing scaling factor data 421 (e.g., number of transactions), a set of user access scaling factor data 422 (e.g., number of users), a set of entity storage scaling factor data 423 (e.g., number of objects for storage), a set of product usage scaling factor data 424 (e.g., number of entities being accessed/managed), or a set of provider-defined scaling factor data 425 (e.g., target scaling goals for the workload), [0053]; the cloud manager user 526 may request to create a virtual machine for a flavor having a specific workload. At flow operation 507, the shared pool manager 507 can retrieve/receive scaling factors for the workload from the registry 521, [0071]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize scaling factors in the system/method of Faulkner as suggested by Cropper as way to gauge and manage resource allocation. One would be motivated to combine these teachings because associating scaling factor metrics with a particular workload would efficiently provide resource requirement information to predict and apply resource usage for similar workloads. 

Regarding claim 5, Faulkner teaches a method for cloud workload provisioning, the method comprising: 
receiving at least a cloud workload provision request, in a computer data structure of a networked computing environment, for the cloud workload provisioning (the request for the new workload may be received by a user interface module, [0064]; the request includes a tag that identifies a workload type and/or a service level objective, [0064]; a request is received for a new workload or a move to a workload to a new volume. The workload request includes a tag, [0089]); 
classifying the received cloud workload provision request into one of a plurality of categories based on at least one parameter (The tag in the workload request provides a descriptor for classifying and describing the workload type, [0089]); 
identifying the at least one parameter associated with the received cloud workload provision request (Using the tag, the comparable generator 223 identifies similar workloads, [0064]); 
calculating a numerical workload provision factor for the received cloud workload provision request (determine coefficients for predicting the expected performance of the requested workload. In one aspect, a linear predication mathematical model may be used to provide the expected range using coefficients for the collected QOS data 125, [0094]) based on the identified at least one parameter and at least one pre-stored workload profile (using the tag information, the comparable generator 223 determines a workload that is comparable to the requested workload, [0091]; Once the comparable workload is identified, the comparable generator 223 obtains the current and historical performance data to predict the performance of the requested workload, [0091]); and 
provisioning the cloud workload based on the calculated numerical workload provision factor (Based on the resource information, in block B614, an output is generated by the comparable generator 223 that provides a best resource match for the requested workload, [0102]; allocating by the processor the resource to the requested workload, [0106]), wherein the cloud workload provisioning is readjusted by:  
retrieving the at least one pre-stored workload profile associated with the numerical workload provision factor (Once the comparable workload is identified, the comparable generator 223 obtains the current and historical performance data to predict the performance of the requested workload, [0091]); and 
readjusting a selection of workload resources using the retrieved at least one pre-stored workload profile that are selected for provisioning (Based on the resource information, in block B614, an output is generated by the comparable generator 223 that provides a best resource match for the requested workload, [0102]) or 
readjusting a capacity of at least one workload resource using the retrieved at least one pre-stored workload profile that is selected for provisioning.  
	However, Faulkner does not explicitly disclose the number workload provision factor is a scaling factor, wherein the numerical workload provision scaling factor is a single numerical value associated with at least two workload resources that are associated to the received cloud workload provision request.
	Cropper teaches a number workload provision scaling factor (the set of scaling factor data (e.g., which influences resource requirements) can include the number of users accessing the system, the number of entities being stored, etc. In embodiments, the set of scaling factor data can include a set of transaction processing scaling factor data 421 (e.g., number of transactions), a set of user access scaling factor data 422 (e.g., number of users), a set of entity storage scaling factor data 423 (e.g., number of objects for storage), a set of product usage scaling factor data 424 (e.g., number of entities being accessed/managed), or a set of provider-defined scaling factor data 425 (e.g., target scaling goals for the workload), [0053]; the cloud manager user 526 may request to create a virtual machine for a flavor having a specific workload. At flow operation 507, the shared pool manager 507 can retrieve/receive scaling factors for the workload from the registry 521, [0071]), wherein the numerical workload provision scaling factor is a single numerical value associated with at least two workload resources that are associated to the received cloud workload provision request (the set of workload resource data may indicate or map-to one or more configurations (e.g., based on one or more parameters/inputs/scaling factors). For example, the registry may store mappings of ranges to requirements (e.g., 1-500 transactions maps to 1 processor and 4 gigabytes of memory, 501-1000 transactions maps to 2 processors and 8 gigabytes of memory), [0055]); 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize scaling factors in the system/method of Faulkner as suggested by Cropper as way to gauge and manage resource allocation, such as memory and processor requirements. One would be motivated to combine these teachings because associating scaling factor metrics with a particular workload would efficiently provide resource requirement information to predict and apply resource usage for similar workloads. 

Regarding claim 6, Faulkner teaches the method as claimed in claim 5, wherein the numerical workload provision factor indicates at least a resource value provisioned for the cloud workload provision request (The output identifies a storage system node, an aggregate, a storage LUN or volume, a read/write ratio, as well as a graphical display of with a curve fit for utilization, latency and IOPS, [0102]).  
	However, Faulkner does not explicitly disclose the numerical workload provision factor is a scaling factor.
	Cropper teaches a numerical workload provision scaling factor (the set of scaling factor data (e.g., which influences resource requirements) can include the number of users accessing the system, the number of entities being stored, etc. In embodiments, the set of scaling factor data can include a set of transaction processing scaling factor data 421 (e.g., number of transactions), a set of user access scaling factor data 422 (e.g., number of users), a set of entity storage scaling factor data 423 (e.g., number of objects for storage), a set of product usage scaling factor data 424 (e.g., number of entities being accessed/managed), or a set of provider-defined scaling factor data 425 (e.g., target scaling goals for the workload), [0053]; the cloud manager user 526 may request to create a virtual machine for a flavor having a specific workload. At flow operation 507, the shared pool manager 507 can retrieve/receive scaling factors for the workload from the registry 521, [0071]); 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize scaling factors in the system/method of Faulkner as suggested by Cropper as way to gauge and manage resource allocation. One would be motivated to combine these teachings because associating scaling factor metrics with a particular workload would efficiently provide resource requirement information to predict and apply resource usage for similar workloads. 

Regarding claim 7, Faulkner teaches the method as claimed in claim 5, wherein the pre-stored workload profile is created based on historical cloud workload provision requests (The analysis module 225 predicts the performance of the requested workload using historical and current performance data for the comparable workloads, [0064]).  

Regarding claim 8, Faulkner teaches the method as claimed in claim 5, wherein the numerical workload provision scaling factor is calculated for the received cloud workload provision request by: 
collecting at least a job detail associated with historical cloud workload provision requests (Performance manager 121 collects a certain minimal amount of data (for example, QOS data for 3 hours or 30 data samples) of workload activity, [0057]); 
extracting, using a log parser, at least a relevant information associated with the historical cloud workload provision requests (After collecting the minimal QOS data, performance manager 121 generates an expected range (or threshold values) predicting future behavior of the QOS data, [0057]); 
categorizing, using a workload classifier, the historical cloud workload provision requests (Using the tag, the comparable generator 223 identifies similar workloads, [0064]; The classifier 109B evaluates a request’s attributes and looks for matches within the QOS policy data structure 111, [0068]); and 
calculating the numerical workload provision factor using a customizable equation utilizing the relevant information extracted, the numerical workload provision factor provides at least suggested values of resources for the cloud workload provisioning (determine coefficients for predicting the expected performance of the requested workload. In one aspect, a linear predication mathematical model may be used to provide the expected range using coefficients for the collected QOS data 125, [0094]; Based on the resource information, in block B614, an output is generated by the comparable generator 223 that provides a best resource match for the requested workload, [0102]).  
However, Faulkner does not explicitly disclose the numerical workload provision factor is a scaling factor.
Cropper teaches a numerical workload provision scaling factor (the set of scaling factor data (e.g., which influences resource requirements) can include the number of users accessing the system, the number of entities being stored, etc. In embodiments, the set of scaling factor data can include a set of transaction processing scaling factor data 421 (e.g., number of transactions), a set of user access scaling factor data 422 (e.g., number of users), a set of entity storage scaling factor data 423 (e.g., number of objects for storage), a set of product usage scaling factor data 424 (e.g., number of entities being accessed/managed), or a set of provider-defined scaling factor data 425 (e.g., target scaling goals for the workload), [0053]; the cloud manager user 526 may request to create a virtual machine for a flavor having a specific workload. At flow operation 507, the shared pool manager 507 can retrieve/receive scaling factors for the workload from the registry 521, [0071]); 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize scaling factors in the system/method of Faulkner as suggested by Cropper as way to gauge and manage resource allocation. One would be motivated to combine these teachings because associating scaling factor metrics with a particular workload would efficiently provide resource requirement information to predict and apply resource usage for similar workloads. 

Regarding claim 9, Faulkner teaches a system for cloud workload provisioning in a networked computing environment, the system comprising: 
a processor; 
a memory coupled to the processor for executing a plurality of modules present in the memory, the plurality of modules comprising: 
a receiving module configured to receive at least a cloud workload provision request containing at least one parameter (the request for the new workload may be received by a user interface module, [0064]; the request includes a tag that identifies a workload type and/or a service level objective, [0064]; a request is received for a new workload or a move to a workload to a new volume. The workload request includes a tag, [0089]); 
a workload classifier configured to classify the cloud workload provision request into one of a plurality of categories based on the at least one parameter (Using the tag, the comparable generator 223 identifies similar workloads, [0064]; The tag in the workload request provides a descriptor for classifying and describing the workload type, [0089]); 
an engine configured to calculate a numerical workload provision factor for the cloud workload provision request received (determine coefficients for predicting the expected performance of the requested workload. In one aspect, a linear predication mathematical model may be used to provide the expected range using coefficients for the collected QOS data 125, [0094]) using at least one workload profile of a historic data set and the at least one parameter received (using the tag information, the comparable generator 223 determines a workload that is comparable to the requested workload, [0091]; Once the comparable workload is identified, the comparable generator 223 obtains the current and historical performance data to predict the performance of the requested workload, [0091]); 
a readjustment module configured to readjust the cloud workload provisioning based on the numerical workload provision factor (Based on the resource information, in block B614, an output is generated by the comparable generator 223 that provides a best resource match for the requested workload, [0102]); and 
a workload provisioning module configured to provision the cloud workload based on the numerical workload provision factor (allocating by the processor the resource to the requested workload, [0106]), 
wherein the readjusting comprises: 
retrieving the at least one workload profile associated with the numerical workload provision factor (Once the comparable workload is identified, the comparable generator 223 obtains the current and historical performance data to predict the performance of the requested workload, [0091]); and 
readjusting a selection of workload resources using the retrieved at least one workload profile that are selected for provisioning (Based on the resource information, in block B614, an output is generated by the comparable generator 223 that provides a best resource match for the requested workload, [0102]) or 
readjusting a capacity of at least one workload resource using the retrieved at least one workload profile that is selected for provisioning.  
However, Faulkner does not explicitly disclose the numerical workload provision factor is a scaling factor, wherein the numerical workload provision scaling factor is a single numerical value associated with at least two workload resources that are associated to the received cloud workload provision request.
	Cropper teaches a numerical workload provision scaling factor (the set of scaling factor data (e.g., which influences resource requirements) can include the number of users accessing the system, the number of entities being stored, etc. In embodiments, the set of scaling factor data can include a set of transaction processing scaling factor data 421 (e.g., number of transactions), a set of user access scaling factor data 422 (e.g., number of users), a set of entity storage scaling factor data 423 (e.g., number of objects for storage), a set of product usage scaling factor data 424 (e.g., number of entities being accessed/managed), or a set of provider-defined scaling factor data 425 (e.g., target scaling goals for the workload), [0053]; the cloud manager user 526 may request to create a virtual machine for a flavor having a specific workload. At flow operation 507, the shared pool manager 507 can retrieve/receive scaling factors for the workload from the registry 521, [0071]), wherein the numerical workload provision scaling factor is a single numerical value associated with at least two workload resources that are associated to the received cloud workload provision request (the set of workload resource data may indicate or map-to one or more configurations (e.g., based on one or more parameters/inputs/scaling factors). For example, the registry may store mappings of ranges to requirements (e.g., 1-500 transactions maps to 1 processor and 4 gigabytes of memory, 501-1000 transactions maps to 2 processors and 8 gigabytes of memory), [0055]); 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize scaling factors in the system/method of Faulkner as suggested by Cropper as way to gauge and manage resource allocation, such as memory and processor requirements. One would be motivated to combine these teachings because associating scaling factor metrics with a particular workload would efficiently provide resource requirement information to predict and apply resource usage for similar workloads. 

Regarding claim 10, Faulkner teaches the system as claimed in claim 9, further comprises an identification module configured to identify a first of the at least one parameter associated with the cloud workload provision request, the first of the at least one parameter comprises: an input capacity needed by a workload associated with the cloud workload provision request (workloads are defined based on incoming input/output (I/O) requests (i.e., read and write requests) and use resources within storage system 202 for processing I/O requests, [0056]) or an expected output capacity of the workload in terms of responses to user accesses per second.  
	However, Faulkner does not explicitly disclose the input capacity in terms of a number of users accessing the workload.
Cropper teaches a first of at least one parameter comprises: an input capacity needed by a workload associated with the cloud workload provision request in terms of a number of users accessing the workload (scaling factor values may have initially had 200 transactions per hours with 15 users having access, [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a number of users for a workload in the system/method of Faulkner as suggested by Cropper as a useful metric to determine resource allocation. One would be motivated to combine these teachings because the number of users accessing the system would impact the processing and storage capacity required to efficiently satisfy the workload.

Regarding claim 11, Faulkner teaches the system as claimed in claim 9, further comprises an identification module configured to identify a second of the at least one parameter associated with the cloud workload provision request, the second of the at least one parameter comprises: a resource, a load, a capacity, an affinity, a load distribution, or a type of job (The workload type 622 identifies the workload type. This information is indicated by the tag, [0104]).  

Regarding claim 12, Faulkner teaches the system as claimed in claim 9, wherein the engine, to calculate the numerical workload provision factor, is further configured to: 
match the at least one parameter received in the cloud workload provision request with at least one historical workload parameter pre-stored in the at least one workload profile of the historic data set (Data structure 125 stores information regarding a plurality of workloads identified by a workload identifier 620. The workload type 622 identifies the workload type. This information is indicated by the tag. The workload performance data 624 includes the historical data 624A and current data 624B, [0104]; determining by the processor a comparable workload using the tag information; obtaining by the processor current and historical performance data associated with the comparable workload, [0106]); and 
calculate, if a match is found, the numerical workload provision factor (After collecting the minimal QOS data, performance manager 121 generates an expected range (or threshold values) predicting future behavior of the QOS data, [0057]).  
However, Faulkner does not explicitly disclose the numerical workload provision factor is a scaling factor.
Cropper teaches a numerical workload provision scaling factor (the set of scaling factor data (e.g., which influences resource requirements) can include the number of users accessing the system, the number of entities being stored, etc. In embodiments, the set of scaling factor data can include a set of transaction processing scaling factor data 421 (e.g., number of transactions), a set of user access scaling factor data 422 (e.g., number of users), a set of entity storage scaling factor data 423 (e.g., number of objects for storage), a set of product usage scaling factor data 424 (e.g., number of entities being accessed/managed), or a set of provider-defined scaling factor data 425 (e.g., target scaling goals for the workload), [0053]; the cloud manager user 526 may request to create a virtual machine for a flavor having a specific workload. At flow operation 507, the shared pool manager 507 can retrieve/receive scaling factors for the workload from the registry 521, [0071]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize scaling factors in the system/method of Faulkner as suggested by Cropper as way to gauge and manage resource allocation. One would be motivated to combine these teachings because associating scaling factor metrics with a particular workload would efficiently provide resource requirement information to predict and apply resource usage for similar workloads. 


6.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner-Cropper in view of Cherkasova et al. (US 2008/0022284).

Regarding claim 13, Faulkner-Cropper do not explicitly disclose the method as claimed in claim 1, wherein the capacity of the at least one workload resource is readjusted to provide a maximum capacity of the at least one workload resource if a capacity requirement of the at least one workload resource is not met.  
	Cherkasova teaches wherein a capacity of at least one workload resource is readjusted to provide a maximum capacity of an at least one workload resource if a capacity requirement of the at least one workload resource is not met (when the measured utilization of the allocated capacity of the shared resource by the consumer is 100% (i.e., the allocated capacity is completely utilized during the given scheduled interval), the scheduler (e.g., workload manager 11) increases the allocated capacity of the shared resource(s) 13 to the maxResource allocation parameter, [0026]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase resource allocation to a maximum in the system/method of Faulkner-Cropper as suggested by Cherkasova in order to efficiently accommodate high resources demands. One would be motivated to combine these teachings to provide a workload with the maximum allocation of shared resources necessary to efficiently process the workload.

Regarding claim 14, Faulkner-Cropper do not explicitly disclose the method as claimed in claim 5, wherein the capacity of the at least one workload resource is readjusted to provide a maximum capacity of the at least one workload resource if a capacity requirement of the at least one workload resource is not met.  
	Cherkasova teaches wherein a capacity of at least one workload resource is readjusted to provide a maximum capacity of the at least one workload resource if a capacity requirement of the at least one workload resource is not met (when the measured utilization of the allocated capacity of the shared resource by the consumer is 100% (i.e., the allocated capacity is completely utilized during the given scheduled interval), the scheduler (e.g., workload manager 11) increases the allocated capacity of the shared resource(s) 13 to the maxResource allocation parameter, [0026]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase resource allocation to a maximum in the system/method of Faulkner-Cropper as suggested by Cherkasova in order to efficiently accommodate high resources demands. One would be motivated to combine these teachings to provide a workload with the maximum allocation of shared resources necessary to efficiently process the workload.

Regarding claim 15, Faulkner-Cropper do not explicitly disclose the method as claimed in claim 9, wherein the capacity of the at least one workload resource is readjusted to provide a maximum capacity of the at least one workload resource if a capacity requirement of the at least one workload resource is not met.
	Cherkasova teaches wherein a capacity of at least one workload resource is readjusted to provide a maximum capacity of the at least one workload resource if a capacity requirement of the at least one workload resource is not met (when the measured utilization of the allocated capacity of the shared resource by the consumer is 100% (i.e., the allocated capacity is completely utilized during the given scheduled interval), the scheduler (e.g., workload manager 11) increases the allocated capacity of the shared resource(s) 13 to the maxResource allocation parameter, [0026]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase resource allocation to a maximum in the system/method of Faulkner-Cropper as suggested by Cherkasova in order to efficiently accommodate high resources demands. One would be motivated to combine these teachings to provide a workload with the maximum allocation of shared resources necessary to efficiently process the workload.


Allowable Subject Matter

7.	Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Miller			US 5,408,663 – assigning resources to a task being performed so that the number of units of the resources assigned, scaled by a scaling factor, corresponds to the required quantities of capacities for the task.

Cohen et al.		US 6,011,918 – scaling resources based on a predetermined scaling factor to assure a conservative approximation of the resources used.

Narkier et al.		US 10/049,335 – relative usage of resources represented by a sliding 0-1 scale as a percentage of initially allocated resources.

Floyd et al.		US 2012/0079500 – assigning workloads by measuring computing resources then scaling the results using determined work-rate for the corresponding workload.

Greene et al.		US 2013/0227584 – determining a scale factor for each of at least two jobs based on resources required by each job.

Neuse et al.		US 2014/0019966 – workload forecasting using a scaling factor for VM consumption.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629. The examiner can normally be reached Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451